Citation Nr: 0833134	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUE

Whether the veteran filed a timely substantive appeal 
regarding his claim of entitlement to service connection for 
depression, which was denied in a May 11, 2005 rating 
decision.



WITNESSES AT HEARING ON APPEAL

Veteran and a friend



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal of a decision in October 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, which determined that the veteran had 
not submitted a timely substantive appeal with regard to 
rating decision of May 2005, denying the claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) and depression.  

On September 3, 2008, the veteran appeared at the Las Vegas, 
Nevada RO and testified at a videoconference hearing before 
the undersigned Veterans Law Judge, sitting in Washington, 
DC.  A transcript of the videoconference hearing is of 
record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  


FINDINGS OF FACT

1.  A May 2005 RO rating decision denied entitlement to 
service connection for PTSD and depression.  Notice of this 
decision was mailed to the veteran letter from the RO dated 
May 16, 2005.  

2.  In June 2005, the veteran submitted a notice of 
disagreement with the denial of entitlement to service 
connection for PTSD and depression.  

3.  At Decision Review Officer (DRO) hearing in November 
2005, the veteran withdrew the issue of entitlement to 
service connection for PTSD.  

4.  In April 2006, the RO furnished the veteran with a 
statement of the case (SOC) concerning the issue of 
entitlement to service connection for depression; included 
with the notice was an Appeal To Board Of Veterans' Appeals 
(VA Form 9) which included instructions advising the veteran 
that he was required to file a substantive appeal within 60 
days of the date of the notice.  

5.  A Substantive Appeal (VA Form 9) addressing the issue of 
service connection for depression was received by the RO on 
October 17, 2006.  


CONCLUSION OF LAW

The veteran did not timely file a substantive appeal with 
regard to the May 11, 2005 rating decision, denying the claim 
for service connection for depression; therefore, the Board 
lacks appellate jurisdiction to review the RO's rating 
decision.  38 U.S.C.A. §§ 7104(a), 7105(a), (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.300, 20.302 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA).

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 with implementing regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  At issue in this case is the timeliness of the 
veteran's substantive appeal in the matter of the May 2005 
rating decision, which denied the claim for service 
connection for PTSD and depression.  The date of receipt of 
the substantive appeal is not in dispute.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231- 32 (2000).  

Nonetheless, the April 2006 cover letter to the SOC notified 
the veteran of the time limit for filing a substantive 
appeal.  The October 2007 decisional letter advised the 
veteran that his substantive appeal was not timely, and 
explained why.  A June 2007 SOC outlined the evidence and 
governing regulation and legal authority, and explained why 
his October 10, 2006 VA Form 9 was not timely.  As this 
appeal requires a strictly legal determination, there is no 
reasonable possibility that further notice or assistance to 
the veteran would aid in substantiating his claim.  The 
evidentiary record in the matter of timeliness is complete; 
the critical facts are determined by what was already 
received for the record (and when).  A remand for notice or 
assistance would serve no useful purpose.  


II.  Factual Background.

The facts in this case are not in dispute.  In a May 2005 
rating decision, the RO denied the claim of service 
connection for PTSD and depression.  The RO notified the 
veteran of this decision and of his procedural and appellate 
rights in a letter dated May 16, 2005.  The veteran submitted 
a notice of disagreement with the rating decision in June 
2005.  The veteran presented testimony at a hearing before a 
Decision Review Officer (DRO) in November 2005; at that time, 
he withdrew the issue of service connection for PTSD.  

On April 12, 2005, the RO issued an SOC to the veteran with 
regard to the issue for which he initiated an appeal.  The 
cover letter to the SOC notified the veteran that to perfect 
his appeal in the matter he had to file a Substantive Appeal; 
notified him of what the Substantive Appeal must contain; 
advised him of the time limit (60 days from mailing of the 
SOC cover letter or 1 year from mailing of the notice of the 
determination appealed) for filing the Substantive Appeal; 
and informed him of the requirements for requesting an 
extension of time to file his Substantive Appeal.  38 C.F.R. 
§ 19.30.  

On October 17, 2006, the RO received the veteran's VA Form 9, 
substantive appeal, with regard to the May 2005 rating 
decision, denying the claim of service connection for 
depression.  By letter, dated October 17, 2006, the RO 
notified the veteran that the VA Form 9, substantive appeal, 
received October 17, 2006, was not received within one year 
of its notifications to him of its rating decision, and not 
within 60 days of the mailing of the SOC.  Thus, it was not 
considered a timely filed substantive appeal.  The RO also 
informed the veteran that he had the right to appeal the 
timeliness issue.  

The veteran then filed an NOD in November 2006.  The RO then 
addressed the timeliness issue in an SOC, issued to the 
veteran in June 2007.  The appeal of the timeliness issue was 
perfected by receipt of a VA Form 9, substantive appeal, in 
June 2007, wherein the veteran stated that he supported his 
case in a timely manner; he stated that he submitted evidence 
in November 2005 and never received a supplemental statement 
of the case (SSOC).  

At his personal hearing, the veteran maintained that the 
regional office never responded to his correspondences.  The 
veteran indicated that, upon receiving a transcript of his 
hearing before the DRO, he noticed that there were several 
discrepancies in the transcript; therefore, he requested a 
copy of the recording in order to properly respond to the 
SOC.  The veteran argued that the RO never responded to any 
of his letters.  


III.  Legal Analysis.

In order for the Board to have jurisdiction to review an RO 
denial, there must be a timely Substantive Appeal.  A timely 
substantive appeal initially requires that a written Notice 
of Disagreement (NOD) be filed within one year after the date 
of notice of the RO denial.  Next, the RO must issue a 
Statement of the Case (SOC) on the matter being appealed.  
Finally, the appeal must be perfected by the filing of a VA 
Form 9 or other written equivalent thereof, indicating an 
intention to seek appeal to the Board.  A timely Substantive 
Appeal is one filed in writing, within 60 days of the date of 
notice of the SOC, or within the remainder of the one-year 
period of the date of notice of the RO decision being 
appealed, whichever is later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2007).  

The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. § 7105(d) 
(3) (West 2002); 38 C.F.R. § 20.101(d) (2007).  The agency of 
original jurisdiction (AOJ) may close the case for failure to 
respond after receipt of the SOC (see 38 C.F.R. §§ 19.32 
(2007)), but a determination as to timeliness or adequacy of 
any such response for the purposes of appeal is in the 
province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.101(d).  

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether Notices of 
Disagreement and Substantive Appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the AOJ addressed such questions.  When the Board, on its own 
initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative, if any, will be given notice of any 
potential jurisdictional defects and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on any jurisdictional questions.  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  Id.   

Analysis. 

In this case, the record shows that the RO notified the 
veteran of the May 2005 rating decision, denying the claim of 
service connection for depression in a letter dated May 16, 
2005.  And the veteran then filed a timely NOD with that 
determination.  As the SOC was not issued until April 12, 
2006, more than one year after the mailing of the 
notifications of the rating decision being appealed, the 
veteran had 60 days from the date that the SOC was mailed to 
him in which to file his substantive appeal.  38 C.F.R. 
§ 20.302(b).  


The veteran filed his VA Form 9, substantive appeal, which 
was received at the RO on October 17, 2006, which is beyond 
the time requirement.  There is no evidence or contention 
that the veteran filed his VA Form 9 or any other 
correspondence, indicating his intent to perfect his appeal 
with the VA, earlier than October 17, 2006.  And the veteran 
did not request an extension of time for filing the 
substantive appeal prior to the expiration of the time limit, 
which was explained in the statement of the case.  38 C.F.R. 
§ 20.303.  

For these reasons, the veteran did not timely file a 
substantive appeal with regard to the May 2005 rating 
decision, which denied his claim for service connection for 
depression; as such, the Board lacks jurisdiction to review 
on appeal the merits of the claim, and the appeal must be 
dismissed.  

The veteran may petition the RO to reopen the claims by 
submitting new and material evidence.  

Lastly, the Board notes the argument that he should have been 
issued a supplemental statement of the case.  In essence, 
this appears to be some form of request for relief under 
equitable tolling.  However, after the issuance of the SOC 
the veteran did not submit any evidence that required the 
issuance of a SSOC.  Furthermore, his requests for either a 
copy of a tape or a hearing transcript did not toll the time 
period for entering the substantive appeal.  We find no basis 
to toll the time period for his actions (submitting a timely 
substantive appeal).


ORDER

The appeal is dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


